Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 28, 2018

                                       No. 04-18-00139-CV

                                       Courtney WILSON,
                                            Appellant

                                                 v.

    Pedro Gonzalez AGUILAR; SJJ&E Walls and Ceilings, Inc.; Cielo Automotive; Cielo
 Automotive DBA Cielo Trailers; Texas Pride Trailers, Inc.; and Beijing Wilbury International,
                                        Appellees

                     From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015CI21086
                           Honorable David A. Canales, Judge Presiding


                                          ORDER
        A filing fee of $205.00 was due when this appeal was filed but it was not paid. See
TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN THE SUPREME COURT, IN CIVIL
CASES IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT
LITIGATION (Misc. Docket No. 15-9158, Aug. 28, 2015). The clerk of the court notified
appellant[s] of this deficiency in a letter dated March 8, 2018. The fee remains unpaid. Rule 5
of the Texas Rules of Appellate Procedure provides:

       A party who is not excused by statute or these rules from paying costs must pay –
       at the time an item is presented for filing – whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

       We therefore ORDER appellant, on or before April 9, 2018 to either (1) pay the
applicable filing fee, or (2) provide written proof to this court that she is indigent or otherwise
excused by statute or the Texas Rules of Appellate Procedure from paying the fee. See TEX. R.
APP. P. 20.1 (providing that indigent party who complies with provisions of that rule may
proceed without advance payment of costs). If appellant fails to respond satisfactorily within the
time ordered, this appeal will be dismissed. See TEX. R. APP. P. 42.3.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of March, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court